Citation Nr: 1433616	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of a Regional Office of the Department of Veterans Affairs (VA).


FINDING OF FACT

The weight of the probative evidence is against a finding that a current low back disability is related to the Veteran's active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and a relationship between a low back disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated November 2008 provided the Veteran with all required notice.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA medical treatment records, private treatment records, and records from the Social Security Administration have been obtained, to the extent available.  

The Veteran was provided with a VA examination in April 2009.  The VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The April 2009 VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran presented testimony before the undersigned in an April 2013 hearing, and a transcript of that hearing is of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The medical evidence shows that the Veteran has been diagnosed with low back strain and minimal degenerative disc disease.  With respect to an in-service event, disease, or injury, the Veteran received treatment in-service for back pain on several occasions, including in February 1977, December 1977, and October 1978.  The Veteran's separation examination was normal.  Thus, back symptoms were shown in service and a current disability of the low back is shown.  The remaining issue is whether there is a nexus, or connection, between the Veteran's in-service injuries and his current low back disability.  

Regarding medical evidence of nexus, the medical evidence of record indicates that the Veteran first received chiropractic treatment for his low back disability in 1998.  The Veteran underwent a VA examination in April 2009, at which time the examiner opined that it was less likely than not that the Veteran's low back disability was caused by or related to the Veteran's in-service experiences.  As a rationale for this opinion, the examiner noted that the Veteran had three episodes of low back strain on active duty, with each episode treated with restricted duty and medications.  The examiner noted that the Veteran did not have a traumatic injury to his low back.  The examiner noted that the Veteran's radiographs showed only minimal degenerative disc disease and mild osteoarthritis that would be expected in a person of the Veteran's age and who had been employed as a truck driver.  Furthermore, the examiner noted that the Veteran's low back disability was related in part to his morbid obesity.  

To the extent that the Veteran believes that his low back disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a low back disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's low back disability is related to his service, the Board ultimately affords the objective medical evidence of record, which is against finding such a connection, with greater probative weight than the lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his low back disability, and it finds that he has not done so.  There is no medical evidence of record suggesting that the Veteran was treated after service for a low back disability until 1998, or approximately 19 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Although there are no medical records documenting post-service treatment before 1998, the Veteran has stated that he began receiving private chiropractic care from Dr. B.S. and Dr. K. in August 1979.  In May 2009, the chiropractic practice of Dr. B.S. and Dr. K., in response to a request that it provide all records from August 1979 to the present, provided treatment records from September 1998 to January 2008.  In May 2011, Dr. B.S. stated that the Veteran had been a patient in his office since October 29, 1979.  In April 2013, however, Dr. B.S. stated that the Veteran had been his patient for nearly 13 years.  Dr. B.S. stated that "prior to [the Veteran] being a patient of mine, he had been a long time chiropractic patient since his injuries sustained in the military."  Dr. B.S. did not clarify how he knew that the Veteran had been a "long time chiropractic patient."  Such evidence causes the Board to seriously question the Veteran's assertion with respect to when his initial chiropractic care began following his discharge from service.

Consequently, upon review of the medical evidence of record, the Board finds that weight of the medical evidence, including the April 2013 statement of Dr. B.S., accompanied by the treatment records from Dr. B.S., indicates that the Veteran began receiving chiropractic care in 1998.  Thus, while the Board has considered the lay contentions that the Veteran experienced low back problems soon after service, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  Instead, the Board finds that the Veteran's allegations of continuity of symptomatology are not credible, and the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that arthritis of the low back was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


